Exhibit 21.1 REGISTRANT’S SUBSIDIARIES Following is a list of the Registrant’s subsidiaries and the state of incorporation or other jurisdiction. Name of Subsidiary State of Incorporation or Other Jurisdiction Ameris Bank State of Georgia Ameris Statutory Trust I State of Delaware Ameris Sub Holding Company, Inc. State of Delaware Moultrie Real Estate Holdings, Inc. State of Delaware Quitman Real Estate Holdings, Inc. State of Delaware Thomas Real Estate Holdings, Inc. State of Delaware Citizens Real Estate Holdings, Inc. State of Delaware Cairo Real Estate Holdings, Inc. State of Delaware Southland Real Estate Holdings, Inc. State of Alabama Cordele Real Estate Holdings, Inc. State of Delaware First National Real Estate Holdings, Inc. State of Delaware M&F Real Estate Holdings, Inc. State of Delaware Tri-County Real Estate Holdings, Inc. State of Delaware Citizens Bancshares, Inc. State of Florida Each subsidiary conducts business under the name listed above.
